MARKS, J.
This is an action to recover damages alleged to have been sustained in an automobile accident on Highway 99 in Kern County. Defendants Ace Freight Lines, Philip Pécora, Joe Pécora, Mary J. Pécora and Vernon Shearer moved the trial court to change the place of trial from Kern County to Los Angeles County on the ground of the convenience of the witnesses. This motion was denied and an appeal was taken from this order.
' The trial court set the case for trial and proposed to try it before the appeal from the order was decided. The appealing defendants applied to this court for a writ of supersedeas staying the trial until the appeal was disposed of. This court issued an order to show cause why such a writ should not be issued. When the order to show cause came on for hearing respondents stipulated that the writ might issue as prayed for.
The function of a writ of supersedeas is to stay proceedings in a lower court. It is prohibitive in character and may be issued under proper circumstances to hold a case in statu quo pending an appeal. (23 Cal. Jur. 984.) As the parties have stipulated that the writ may issue we find no necessity for further examination of the merits of this proceeding.
It is ordered that the writ of supersedeas issue as prayed for.
Barnard, P. J., and Griffin, J., concurred.